
	
		III
		111th CONGRESS
		1st Session
		S. RES. 178
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Durbin (for himself,
			 Mr. Udall of Colorado,
			 Mr. Burris, Mr.
			 Bennett, Mr. Bennet, and
			 Mr. Hatch) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting Olympic Day on June 23, 2009,
		  and encouraging the International Olympic Committee to select Chicago, Illinois
		  as the host city for the 2016 Olympic and Paralympic Games.
	
	
		Whereas Olympic Day, June 23, 2009, celebrates the Olympic
			 ideal of developing peace through sport;
		Whereas June 23 marks the anniversary of the founding of
			 the modern Olympic movement, the date on which the Congress of Paris approved
			 the proposal of Pierre de Coubertin to found the modern Olympics;
		Whereas for more than 100 years, the Olympic movement has
			 built a more peaceful and better world by educating young people through
			 amateur athletics, by bringing together athletes from many countries in
			 friendly competition, and by forging new relationships bound by friendship,
			 solidarity, and fair play;
		Whereas the United States and Chicago, Illinois advocate
			 the ideals of the Olympic movement;
		Whereas hundreds of local governments from across the
			 United States are joining together to show their support for bringing the
			 Olympic Games to Chicago, Illinois in 2016;
		Whereas Olympic Day will encourage the development of
			 Olympic and Paralympic Sport in the United States;
		Whereas Olympic Day encourages the participation of youth
			 of the United States in Olympic and Paralympic sport;
		Whereas Olympic Day will encourage the teaching of Olympic
			 history, health, arts, and culture among the youth of the United States;
		Whereas Olympic Day will encourage the youth of the United
			 States to support the Olympic movement and the selection of Chicago, Illinois
			 as the host city for the 2016 Olympic and Paralympic Games; and
		Whereas enthusiasm for Olympic and Paralympic sport is at
			 an all-time high: Now, therefore, be it
		
	
		That the Senate—
			(1)supports Olympic
			 Day 2009 and the goals that Olympic Day pursues; and
			(2)encourages the
			 International Olympic Committee to select Chicago, Illinois as the host city
			 for the 2016 Olympic and Paralympic Games.
			
